Title: From James Madison to Congress, 31 March 1814
From: Madison, James
To: Congress


        
          March 31st 1814
        
        Taking into view the mutual interest which the United States and the foreign nations in amity with them, have in a liberal commercial intercourse, and the extensive changes favorable thereto which have recently taken place; Taking into view also, the important advantages which may otherwise result, from adapting the state of our commercial laws to the circumstances now existing:
        I recommend to the consideration of congress the expediency of authorizing after a convenient day, exportations, specia excepted, from the United States, in vessels of the United States and in vessels owned and navigated by the subjects of powers at peace with them; and a repeal of so much of our laws as prohibits the importation of articles, not the property of Enemies, but produced or manufactured only within their dominions.
        I recommend also as a more effectual safeguard and encouragement to our growing manufactures, that the additional duties on imports, which are to expire at the end of one year after a peace with Great Britain, be prolonged to the end of two years after that event; and that, in favor of our moneyed Institutions, the exportation of specia be prohibited throughout the same period.
        
          James Madison
        
      